*757ORDER
Per Curiam:
Jay A. Summers appeals from the denial, after an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief contending that he pled guilty as a result of ineffective assistance of counsel because his plea attorney failed to investigate the value of the property that Summers was alleged to have stolen, and an investigation would have shown that Summers did not commit a felony because the value of the property was under $500 and, had Summers known this, he would have insisted on a trial rather than pleading guilty. We affirm. Rule 84.16(b).